                                          Case 3:18-cv-05931-JCS Document 66 Filed 08/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO MEET AND CONFER BY
                                                 v.                                         ZOOM
                                   9

                                  10     TIMBERLY HUGHES,                                   Re: Dkt. No. 65
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS HEREBY ORDERED that Defendant and counsel for Plaintiff shall meet and confer

                                  14   by Zoom video conference in an effort to resolve the issues raised in the discovery letter, ECF

                                  15   Docket No. 65, within ten (10) days of this Order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 12, 2020

                                  18                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  19                                                   Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
